March 22, 1977

77-13

MEMORANDUM OPINION FOR THE
ATTORNEY GENERAL
Washington, D.C., Hostage Situation: Basis for
Federal Jurisdiction

The United States Attorney for the District of Columbia is under the
immediate supervision of the Attorney General, in a chain of command
sense, because of the Federal Government’s responsibility for the Dis­
trict and the U.S. Attorney’s role as chief prosecutor of crimes arising
under the District of Columbia Code. For this reason, and apart from
any consideration of Federal jurisdiction based on violations of Federal
law, the Attorney General has a basis on which to participate with the
U.S. Attorney in formulating a response to situations such as this.
Section 533 of Title 28 provides that the Attorney General may appoint
officials to conduct investigations regarding official matters under the
control of the Department of Justice. In our opinion, this statute pro­
vides the Attorney General, at least, with authority to provide investi­
gative support to local officials in connection with actions of a local
nature within the District. This conclusion arises from the relationship
between the U.S. Attorney and the Department o f Justice. This statute
does not, of course, provide a basis for the assertion of Federal jurisdic­
tion based on the commission of a substantive Federal offense.
In addition, with respect to the use of Justice Department personnel
(the Federal Bureau of Investigation (FBI), for example) in the investi­
gative stages of the hostage incident, it is our conclusion that the FBI
guidelines do permit the Bureau to conduct an investigation to deter­
mine whether a Federal substantive offense has been committed.
Finally, it is the conclusion of this Office that four Federal statutes
furnish a possible basis for Federal jurisdiction, and they are as follows:
1.
Under 18 U.S.C. § 922(d)(4) it is unlawful for any person who has
been adjudicated a mental defective or who has been committed to any
mental institution to receive any firearm or ammunition that has been
shipped or transported in interstate commerce. Firearms are not manu­
factured in the District. According to information we received, the
leader of the group apparently responsible for this situation had been
31

declared a mental defective. On the basis of these facts, it would appear
that this statute was violated or that, at least, there was a reasonable
basis for investigating to determine whether it had been violated.
2. Under 18 U.S.C. § 231(a)(2) it is a Federal offense for one to
transport in commerce a firearm knowing or having reason to know or
intending that it will be used unlawfully in furtherance of a civil
disorder. “The term ‘civil disorder’ means any public disturbance in­
volving acts of violence by assemblages of three or more persons,
which cause an immediate danger of or results in damage or injury to
the property or person of any other individual.” 18 U.S.C. § 232(1).
O ur information established that there were more than three persons
involved in this incident and clearly the remaining requirements of this
definition were met. Likewise, the transportation-in-commerce require­
ment was met by virtue o f the definition of that term in 18 U.S.C.
§ 232(2) which provides as follows:
The term ‘commerce’ means commerce (A) between any State or
the District of Columbia and any place outside thereof; (B) be­
tween points within any State or the District of Columbia, but
through any place outside thereof; or (C) wholly within the Dis­
trict of Columbia.
Again, the facts available to us indicate that this statute had been
violated.
3. The Riot Statute, 18 U.S.C. § 2101(a)(1), provides as follows:
W hoever travels in interstate or foreign commerce or uses any
facility o f interstate or foreign commerce, including, but not limit­
ed to, the mail, telegraph, telephone, radio, or television, with
intent—(A) to incite a riot; or (B) to organize, promote, encourage,
participate in or carry on a riot; or (C) to commit any act of
violence in furtherance o f a riot; or (D) to aid or abet any person
in inciting or participating in or carrying on a riot or committing
any act of violence in furtherance of a riot; and who either during
the course o f any such travel or use or thereafter performs or
attempts to perform any other overt act for any purpose specified
in subparagraph (A), (B), (C), or (D) of this paragraph [is guilty of
a federal offense].
O ur information was that the U-Haul truck used by those persons
instigating this incident was rented in College Park, Maryland, thus
apparently fulfilling the requirement of § 2101(a)(1). The term “riot” is
defined in § 2102(a) in such a manner as to include the actions of those
involved in this incident because there were acts of violence by an
assemblage of at least three persons that constituted a clear and present
danger of damage or injury to the person or property of other individ­
uals. Therefore, it again appeared that, based on the information availa­
ble to us, a Federal crime had been committed under this statute.
32

4.
One of the Civil Rights statutes, 18 U.S.C. §245, may also come
into play here because of the apparently religious-based motives of the
perpetrators of this incident, and because of the implications of their
choice of the B’nai B’rith building and The Islamic Center and the
occupants thereof as targets for their actions. It should be noted that
this statute provides the weakest basis for the assertion of Federal
jurisdiction. This is because this statute is designed to cover federally
protected activities, such as voting, employment, jury duty in the
United States courts, participation in Federal programs, education,
travel and the use of certain facilities in connection with travel. It does
not appear, or at least we did not have facts indicating, that these socalled federally protected activities were implicated by this incident
except in perhaps a tangential manner.
John M. H

armon

Acting Assistant Attorney General
Office o f Legal Counsel

33